Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 1 of 31




             EXHIBIT C
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 2 of 31




         EXHIBIT C-1
                                              Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 3 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                   County:         Directions:                                                                        I       ctor / Company:
                                                     IGO                      SH             W/ON PLACER RD>W/ON SOUTH FORK RD>N/ON ZOGG MINE RD TO END                                 CNU
Division:      Circuit   (0103401101)    SSD #:      SSD Rte #: Routing #: (none):                           Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              6091        50           2191                                                                No          AX
Insp Date / Time:            Tag Type:   Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #: Customer Name/Phone:
4/28/2015 3:49:30 PM         Unforeseen 4/28/2015
Comment:
 EP @ PSTD ADD     @ END OF RD, P27 2 S/W/OF OF EP ON HILL (NARROW RD & VERY SMALL TA) I SPOKE WITH OWNER OF                               AND
ITS NOT HIS PROPERTY, NICE GUY
                                                                                                                                                   | Audit |    Last Edit: 4/29/2015 7:02:01 AM by:
     Tree      Tree Species: Crew:       Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:            Qty:        Trim Type:   Account:     Wire Conditions: Insp Date: (
    Number     Douglas Fir   CA          Routine     No           Private     80     17      15   Inside     Rtn         1           FP-Trim B    M                              4/28/2015 3:      PM
               Comment:                                                      Notification:   Work Request:               WC Date:    WC Qty:      WC Trim:     C mpleted By:    Invoice:
      1         @ P27 (REMOVE DEAD TOP)                                       OK              SHNV1021502                4/30/2015    1            FAB                              BA (104)
               Lat/Long:                                          External TreeID:                                                                             Last Edit:
               40.542336667, -122.585291667 Google Map!
                                                                                                                                                  | Audit |     4/28/2015 by:
               Rx Comment:
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 4 of 31




         EXHIBIT C-2
                   Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 5 of 31
| Search | | Print |
North Valley Division - Distribution (RT - 2015)
Work Request: SHNV1021502
Contractor: Davey Tree- Sent to Contractor.


Date Issued: 4/29/2015 11:52:49 AM
Completed: 4/30/2015 By:
                         ...     Circuit: GIRVAN 1101 - (0103401101)
    1.) 1 FP-Tr   1 FP-Tr   (TM)   4/30/15    By:    r       Invoiced

 Units Assigned: 1.0
 Units Completed: 1.0 - ( 100.0% )


 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 3/2/2021 8:51:16 AM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 6 of 31




         EXHIBIT C-3
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 7 of 31
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 8 of 31




         EXHIBIT C-4
                   Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 9 of 31
| Search | | Print |
North Valley Division - Distribution (CM - 153400)
Work Request: CENV1000574
Contractor: Davey Tree- Sent to Contractor.   Order No: 8176578


Date Issued: 4/10/2017 8:06:00 AM
Completed: 4/12/2017 By:
                            ... Circuit: GIRVAN 1101 - (0103401101)
     1.) 1 FP-R2   1 FP-R2       4/12/17   By:      r       Invoiced

 Units Assigned: 1.0
 Units Completed: 1.0 - ( 100.0% )



 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 11/3/2020 3:58:04 PM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 10 of 31




          EXHIBIT C-5
                                             Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 11 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                      City:                 County:         Directions:                                                                       I     pector / Company:
                                                       IGO                    SH             W/ON PLACER>W/ON SOUTH FORK RD> N/ON ZOGG MINE RD                                        - CNU
Division:      Circuit: (0103401101)     SSD #:        SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101              6091          50         3                                                                   Yes         DG
Insp Date / Time:            Tag Type:   Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:              Name/Phone:
4/5/2017 10:54:26 AM         Unforeseen 040517
Comment:
EP (NEW) @LAST HSE @END\OF ZOGG MINE RD

                                                                                                                                                  | Audit |    Last Edit: 10/23/2018 1:35:22 PM by:
     Tree      Tree Species: Crew:       Priority:     TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date:
    Number     Cedar         LA           Accelerate   No         Private     40     15      9    Inside     Rtn         2           Side         M                            4/5/2017 11:00:42 AM
               Comment:                                                      Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .1-.2S/E/OF EP N/SD/RD 3.5'-4' OUT.                           OK                 SHNV1023721             4/12/2017    2            SD                              TR (104)
               Lat/Long:                                          External TreeID:                                                                            Last Edit:
                                                                                                                                                  | Audit |
               40.542536667, -122.586531667 Google Map!                                                                                                        4/5/2017 by:
               Rx Comment:
                NEW EP & CROSSARM. TREES AVGH&DBH
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 12 of 31




          EXHIBIT C-6
                                           Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 13 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                        City:                 County:         Directions:                                                                       I      ector / Company:
                                                         IGO                    SH             W/ON PLACER>W/ON SOUTH FORK RD> N/ON ZOGG MINE RD                                        - CNU
Division:      Circuit: (0103401101)       SSD #:        SSD Rte #: Routing #: (none):                         Area:                   SRA          Alerts:
North Valley    GIRVAN 1101                6091          50         5                                                                   Yes         DG
Insp Date / Time:              Tag Type:   Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:              Name/Phone:
4/5/2017 11:10:47 AM           Unforeseen 040517
Comment:
EP @LAST HSE @END\OF ZOGG MINE RD (NEW EP & CROSSARM)

                                                                                                                                                    | Audit |    Last Edit: 10/23/2018 1:35:31 PM by:
     Tree      Tree Species:   Crew:       Priority:     TGR:       Owned By: Height DBH Clearance Prox: Cycle:        Qty:            Trim Type: Account:      Wire Conditions: Insp Date: (      )
    Number     Canyon Live Oak LA           Accelerate   No         Private     40     20      10   Inside     Rtn         2           Side         M                            4/5/2017 11:12:13 AM
               Comment:                                                        Notification:   Work Request:           WC Date: WC Qty:             WC Trim:    Completed By:    Invoice:
      1         .3-.5S/E/OF EP 3.5-4' OUT S/LNS BOTH/SDS/RD                     OK              SHNV1023721                4/12/2017    2            SD                              TR (104)
               Lat/Long:                                            External TreeID:                                                                            Last Edit:
                                                                                                                                                    | Audit |
               40.54254, -122.586111667 Google Map!                                                                                                              4/5/2017 by:
               Rx Comment:
                (NEW EP & CROSSARM) TREES BOTH SDS/RD(1 FLAGGED W/MOSS). AVGDBH
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 14 of 31




          EXHIBIT C-7
                  Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 15 of 31
| Search | | Print |
North Valley Division - Distribution (RT - 2017)
Work Request: SHNV1023721
Contractor: Davey Tree- Sent to Contractor.


Date Issued: 4/5/2017 4:26:09 PM
Completed: 4/12/2017 By:
                       , IGO ... Circuit: GIRVAN 1101 - (0103401101)
    1.) 2 Trim   2 Trim   (TM)    4/12/17   By:      r       Invoiced
                       , IGO ... Circuit: GIRVAN 1101 - (0103401101)
    2.) 2 Trim   2 Trim (TM) 4/12/17 By:             r       Invoiced

 Units Assigned: 4.0
 Units Completed: 4.0 - ( 100.0% )



 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 11/3/2020 3:58:21 PM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 16 of 31




          EXHIBIT C-8
                                             Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 17 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
A                                                    City:                    County:         Directions:                                                                  I      ector / Company:
                                                      IGO                      SH             PLACER RD>W/ON SOUTH FORK RD>N/ON ZOGG MINE RD                                      - CNU
Division:      Circuit: (0103401101)     SSD #:      SSD Rte #: Routing #: (none):                            Area:              SRA          Alerts:
North Valley    GIRVAN 1101              6091         606060       299                                                            Yes         AX RP
Insp Date / Time:               Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:          Removal #:                       one:
4/21/2017 10:30:16 AM
Comment:
P9 AP A/F PSTD ADD             ON GTE. TREE NXTO CRK @ GREEN GTE.

                                                                                                                                              | Audit |    Last Edit: 4/21/2017 1:06:44 PM by:
     Tree      Tree Species:    Crew:    Priority:   TGR:          Owned By: Height DBH Clearance Prox: Cycle:        Qty:       Trim Type: Account:      Wire Conditions: Insp Date: (      )
    Number     Ponderosa Pine CA         Routine      No           Private     150      43    95    Inside    Rtn     1          FP-Major B E                               4/21/2017 10:40:47 AM
               Comment:                                                       Notification:   Work Request:           WC Date: WC Qty:        WC Trim:    Completed By:    Invoice:
      1         .1S/E/OF P9 AP, X-RD                                           OK              CENV1000581            5/3/2017    1            FBB                             BB (104)
               Lat/Long:                                           External TreeID:                                                                       Last Edit:
                                                                                                                                              | Audit |
               40.544285, -122.574228333 Google Map!                                                                                                       4/21/2017 1:06:44 PM by:
               Rx Comment:
                TBL, MAKE SAFE 4 LNS
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 18 of 31




          EXHIBIT C-9
                   Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 19 of 31
| Search | | Print |
North Valley Division - Distribution (CM - 153400)
Work Request: CENV1000581
Contractor: Davey Tree- Sent to Contractor.   Order No: 8176578


Date Issued: 4/24/2017 8:58:01 AM
Completed: 5/3/2017 By:
                            ... Circuit: GIRVAN 1101 - (0103401101)
     1.) 1 FP-Tr    1 FP-Tr      5/3/17 By:                   r       Invoiced

 Units Assigned: 1.0
 Units Completed: 1.0 - ( 100.0% )



 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 11/3/2020 3:57:53 PM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 20 of 31




          EXHIBIT C-10
                                            Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 21 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
Address:                                         City:                    County:         Directions:                                                                          Inspector / Company:
                                                  IGO                      SH             S/ON PLACER>W/ON SOUTH FORK RD>N/ON ZOGG MINE; N/OF LARRY HORSE LN                        - CNU
Division:      Circuit: (0103401101) SSD #:      SSD Rte #: Routing #: (none):                            Area:                  SRA          Alerts:
North Valley    GIRVAN 1101          3489         50           861                                        Q-25                    Yes         DG
Insp Date / Time: (preload) Tag Type: Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:                     Phone:
12/15/2017 1:22:42 PM                                                                                     C-6                    3999214
Comment:
AX RED GATE @ PSTD ADD RIGHT @ FORK TO P8 TP ON DRWY PG&E LOCK

                                                                                                                                                  | Audit |    Last Edit: 12/15/2017 1:27:33 PM by:
    Tree       Tree Species: Crew:   Priority:   TGR:          Owned By: Height DBH Clearance Prox: Cycle:            Qty:       Trim Type:   Account:        Wire Conditions: Insp Date:       )
   Number      Gray Pine      CA     Routine     No            Private     45     22      99   Inside     Rtn         1          FP-Rmv2 A    M                                12/15/2017 1:22:42 PM
               Comment:                                                   Notification:   Work Request:               WC Date:   WC Qty:      WC Trim:        Completed By:    Invoice:
      0         .3S/S/OF P8                                                OK              SHNV1024631                1/2/2018    1            F2B                              B2 (104)
                                                               External TreeID:                                                                               Last Edit:
               Lat/Long:                                                                                                                      | Audit |        12/15/2017 1:27:33 PM by:
               Rx Comment:
                CALL                 IF QUESTIONS
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 22 of 31




          EXHIBIT C-11
          Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 23 of 31


| Search | | Print |
North Valley Division - Distribution (RT - 147749)
Work Request: SHNV1024631
Contractor: Davey Tree- Sent to Contractor.


Date Issued: 12/18/2017 10:53:24 AM
Completed: 1/2/2018 By:
                             ... Circuit: GIRVAN 1101 - (0103401101)
    1.) 1 FP-R2    1 FP-R2 !       1/2/18   By:              Invoiced

 Units Assigned: 1.0
 Units Completed: 1.0 - ( 100.0% )


 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 12/28/2020 11:28:51 AM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 24 of 31




          EXHIBIT C-12
                                              Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 25 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
Address:                                                  City:                 County:         Directions:                                                                           Inspector / Company:
                                                          IGO                    SH             WEST ON PLACER TO IGO>WEST ON SOUTH FORK ROAD>N/ON/ZOGG MINE ROAD                          - CNU
Division:      Circuit: (0103401101)        SSD #:        SSD Rte #: Routing #: :                               Area:                   SRA          Alerts:
North Valley    GIRVAN 1101                 4855          50         9999                                                                No
Insp Date / Time:               Tag Type:   Tag Number: Line Name:                              Pole Num:       Quad Map:               Removal #:
12/30/2019 11:31:39 AM          Unforeseen 12302019                                                                                     4048772
Comment:
TO POSTED ADDRESS; TREES UP HILL FROM P54 AND ACROSS STREET ; DUE BY 1-17-2020; PLEASE DO GOOD CLEANUP ; THANK YOU

                                                                                                                                                         | Audit |    Last Edit: 12/30/2019 11:31:39 AM by:
   Tree        Tree Species:    Crew:       Priority:     TGR:       Owned By: Height DBH Clearance Prox: Cycle:            Qty:        Trim Type:   Account:        Wire Conditions: Insp Date: (     )
  Number       Ponderosa Pine   CA           Accelerate   No         Private        85   31     99   Inside     Rtn         1           FP-Rmv3 B    M                                12/30/2019 8:38:59 AM
               Comment:                                                         Notification:   Work Request:               WC Date:    WC Qty:      WC Trim:        Completed By:    Invoice:
      1         .6S/N/OF/P54; PINK PAINT                                            OK           SHNV1028580                1/27/2020    1            F3B            SKYLINE A92       XX (112)
               Lat/Long:                                             External TreeID:                                                                                Last Edit:
                                                                                                                                                     | Audit |
               40.536677, -122.558142 Google Map!                     W122558142N40536677                                                                             12/30/2019 8:44:01 AM by:
               Rx Comment:
                MIGHT BE LA; SCOUT FIRST; PLEASE COMPLETE BY 1-17-2020
   Tree        Tree Species:    Crew:       Priority:     TGR:       Owned By: Height DBH Clearance Prox: Cycle:            Qty:        Trim Type:   Account:        Wire Conditions: Insp Date: (
  Number       Canyon Live Oak CA            Accelerate   No         Private        46   44     14   Inside     Rtn         1           FP-Ov B      M                                12/30/2019 8:42:16 AM
               Comment:                                                         Notification:   Work Request:               WC Date:    WC Qty:      WC Trim:        Completed By:    Invoice:
      2         .8S/N/OF/P54; PINK PAINT/FLAGGING                                   OK           SHNV1028580                1/27/2020    1            FOB            SKYLINE A92       XX (112)
               Lat/Long:                                             External TreeID:                                                                                Last Edit:
                                                                                                                                                     | Audit |
               40.53684, -122.558048 Google Map!                      W122558048N40536840                                                                             12/30/2019 11:20:30 AM by:
               Rx Comment:
                PLEASE COMPLETE BY 1-17-2020;
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 26 of 31




          EXHIBIT C-13
                  Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 27 of 31
| Search | | Print |
North Valley Division - Distribution (RT - 2019)
Work Request: SHNV1028580
Contractor: Wright Tree- Sent to Contractor.


Date Issued: 12/31/2019 8:42:52 AM
Completed: 5/12/2020 By: SKYLINE A92
                               ...            Circuit: GIRVAN 1101 - (0103401101)
    1.) 1 FP-R3   1 FP-R3    (Non-billable)                         r
                                               1/27/20 By: SKYLINE A92              Not Invoiced. (112)
    2.) 1 FP-Ov   1 FP-Ov    (Non-billable) 1/27/20 By: SKYLINE A92 r               Not Invoiced. (112)

 Units Assigned: 2.0
 Units Completed: 2.0 - ( 100.0% )



 ! - Indicates that some of the work completed is different than what was assigned.
 r - Revised. Record has been billed and then updated by contractor.


    PG&E Vegetation Management - VMS Database.
This Report was created on: 11/3/2020 3:29:43 PM.
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 28 of 31




          EXHIBIT C-14
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 29 of 31
Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 30 of 31




          EXHIBIT C-15
                                                Case 3:14-cr-00175-WHA Document 1354-3 Filed 03/22/21 Page 31 of 31
| Cust.Inf. | | MAP | | History |
Inspection Record Detail
Address:                                             City:                   County:         Directions:                                                                          Inspector / Company:
                                                     IGO                      SH             S/ON PLACER>W/ON SOUTH FORK RD>N/ON ZOGG MINE; N/OF LARRY HORSE LN                        - CNU
Division:      Circuit: (0103401101)     SSD #:      SSD Rte #: Routing #: (none):                           Area:                  SRA          Alerts:
North Valley    GIRVAN 1101              4855        50           1440                                                               No
Insp Date / Time:            Tag Type:   Tag Number: Line Name:                              Pole Num:       Quad Map:              Removal #:   Customer Name/Phone:
5/18/2020 10:58:41 AM        Unforeseen HNP                                                                                         4178869
Comment:
P64 4WAY ON DRWY @ PSTD ADD P1 1S/N/O P64 4WAY. STEEP DRWY! SMALL TA.

                                                                                                                                                     | Audit |    Last Edit: 5/18/2020 4:43:35 PM by:
   Tree        Tree Species: Crew:       Priority:   TGR:         Owned By: Height DBH Clearance Prox: Cycle:            Qty:       Trim Type:   Account:        Wire Conditions: Insp Date: (j    )
  Number       Gray Pine     LA          No Trim     No           Private     80     27      99   Inside     Rtn         1          FP-Rmv3 B    M                                 5/18/2020 11:00:15 AM
               Comment:                                                      Notification:   Work Request:               WC Date:   WC Qty:      WC Trim:        Completed By:    Invoice:
      1         .7S/N/OF/P64 4 WAY; DEAD                                      Inv                                                                                                  Not Worked
               Lat/Long:                                          External TreeID:                                                                               Last Edit:
                                                                                                                                                 | Audit |
               40.541343, -122.56507 Google Map!                   W122565070N40541343                                                                            5/18/2020 4:43:35 PM by:
               Rx Comment:
